Title: To George Washington from Philip Schuyler, 19 March 1780
From: Schuyler, Philip
To: Washington, George


          
            Dear Sir
            Philadelphia March 19th 1780
          
          Since my last nothing new has been received from the South ward, the report which I mentioned to have prevailed of serious Indications on the part of the british to attempt the reduction of Charlestown begins to lose Credit with many. I however cannot believe that so Capital

a force would have been Sent to That Quarter merely to hold their Ground In Georgia.
          Advices tho not Official have been received two days ago via Holland that Mr John Temple was to repair to these states Charged with propositions to Congress from the Court of London, The Substance of which, and An Acknowledgment of our Independance, provided they retain Canada In All Its Extent That we Ceed South Carolina Georgia and what they Call the province of main now part of the Massachusetts State, and that they Also retain Acadia with Its dependencies—to leave us at Liberty to fulfil our Engagements with france but to Observe a perfect neutrality with respect to them & Spain.
          The report on Finance is agreed to without any Material Alteration from what I think I Stated in a former letter.
          The Committee appointed to Arrange the Civil departments in Conjunction with Messrs Mifflin & Pickering have not Yet reported, as I refused to Attend I can only Judge of what It will be from the Ideas which Some of the Gentlemen have Communicated on the Subject, & which are not Consonant to mine.
          My best respects Attend Mrs Washington be pleased to Convey them with my Compliments to the Gentlemen of the Family. I am Dear Sir Most Affectionately and truly Your Excellencys most Obedt Humble Servant
          
            Ph: Schuyler
          
        